McCurroch, J. This case has been before the court on a former appeal, and is reported in 72 Ark. 427. After it was remanded the defendant was put on trial in the Hempstead Circuit Court and convicted of voluntary manslaughter, his punishment fixed at two years in the penitentiary, and he again appealed to this court. Numerous exceptions were saved to rulings of the court in the trial below, but we are not favored with an argument on behalf of the defendant pressing them upon our attention. Most of these exceptions relate to rulings of the court in' giving certain instructions asked by the State, and in refusing others asked by the defendant. Upon consideration of all the instructions given and refused, we are of the opinion that no error, was committed in this respect. Defendant introduced several witnesses who testified that the deceased had the reputation of being a quarrelsome and dangerous man. His counsel then proposed to ask each of these witnesses whether, from the reputation of the deceased, he was a person who would likely carry into execution a threat seriously made; but the court refused to permit the question to be asked. The question was not competent, as the statement sought was entirely a matter of opinion of the witnesses. We know of no principle upon which this could be admissible. In homicide cases the character of the deceased is, under some circumstances, admissible, but evidence of his disposition or inclination to do right or wrong is always rejected. Underhill on Crim. Ev. § 325. Opinion filed November 11, 1905. The testimony adduced on the trial was sufficient to warrant the verdict. We find no error, and the judgment is affirmed.